UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


OMAR ALEJANDRO MEDINA,

               Plaintiff,

       v.                                              Civil Action No. 20-0327 (TJK)

UNITED STATES OF AMERICA,

               Defendant.


                                  MEMORANDUM OPINION

       Omar Alejandro Medina, proceeding pro se, asserts that the United States of America

owes him “110M” for “[n]egligence” because he “[w]ent to hospital [sic] several times—almost

died.” ECF No. 1-1 at 2. He brought this action in the Superior Court of the District of

Columbia, and the United States removed it to this Court pursuant to 28 U.S.C. § 1442(a)(1).

ECF Nos. 1–2. For the below reasons, the Court dismisses Medina’s complaint without

prejudice, sua sponte, for failure to comply with Federal Rule of Civil Procedure 8(a) and for

lack of subject-matter jurisdiction.

       Although pro se plaintiffs are generally held to a less stringent standard, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), they must still comply with the Court’s procedural rules, “and

district courts have discretion to dismiss a pro se plaintiff’s complaint sua sponte for non-

compliance,” Fontaine v. JPMorgan Chase Bank, N.A., 42 F. Supp. 3d 102, 107 (D.D.C.

2014). Rule 8(a) states that, at a minimum, a complaint must provide “a short and plain

statement of the grounds for the court’s jurisdiction” and a “statement of the claim showing that

the pleader is entitled to relief.” The purpose of the Rule 8 standard is to give fair notice to the

defendant of the claims being asserted, sufficient to prepare a responsive answer and an adequate
defense, and to determine whether res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977). The Court also “shall dismiss [a] case at any time” if it determines that the action

“fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). To state a

claim, “a complaint must contain sufficient factual matter” for that claim to be “plausible,”

which requires “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The entirety of Medina’s threadbare complaint (1) alleges negligence and that he almost

died in the hospital, (2) recites certain GPS coordinates, and (3) seeks “a quick payment” of

“110M” “to get these losers off [his] back and [to] stop violating [his] privacy.” ECF No. 1-1 at

2–4, 7. But it does not say anything about how the United States was negligent or injured him.

That warrants dismissal. See Schultz v. United States Dep’t of Health & Human Servs., 739 F.

App’x 654, 654 (D.C. Cir. 2018) (per curiam) (district court may sua sponte dismiss a “case

without prejudice on the ground that the complaint did not meet the requirements of Federal Rule

of Civil Procedure 8(a)”); 28 U.S.C. § 1915(e)(2)(B)(ii); Iqbal, 556 U.S. at 678.

       Furthermore, Medina’s complaint suggests no reason why the Court has subject matter

jurisdiction over the case, which—as a court of limited jurisdiction—it “is obliged to address

. . . sua sponte.” Doe by Fein v. D.C., 93 F.3d 861, 871 (D.C. Cir. 1996) (per curiam). Medina

seeks money damages for a negligence claim against the United States. ECF No. 1-1 at 2. But

in general, sovereign immunity bars such suits. See Clark v. Library of Cong., 750 F.2d 89, 103

(D.C. Cir. 1984); 28 U.S.C. § 1915(e)(2)(B)(iii) (“the court shall dismiss the case at any time if

the court determines that” the action “seeks monetary relief against a defendant who is immune

from such relief”). Although he does not invoke it, Medina may seek to proceed under the

Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b)(1), 2671 et seq., which operates as a




                                                 2
limited waiver of the United States’ sovereign immunity. But even then, claimants must meet

the jurisdictional prerequisite of filing an administrative complaint with the appropriate agency

before filing suit. See 28 U.S.C. §§ 2675(a), 2679(d)(5); Jackson v. United States, 730 F.2d 808,

809 (D.C. Cir. 1984) (“Such a[n administrative] claim is a mandatory jurisdictional prerequisite

to a[n FTCA] suit against the United States.”). Medina has not demonstrated that he has

exhausted his administrative remedies about whatever claim he may have, and therefore the

Court lacks subject-matter jurisdiction over his complaint.

        For all these reasons, the Court will dismiss the case without prejudice. A separate order

will issue.


        SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: February 13, 2020




                                                 3